AKERMAN LLP

1635 VILLAGE CENTER CIRCLE, SUITE 200

 

LAS VEGAS, NEVADA 89134
TEL.: (702) 634-5000 — FAX: (702) 380-8572

Me Mw BR BR RO OR ORO ON ee ea ea
So ~s WA A FF BY BP KF DCD Oo SB HI KH AH Re WY YY KF SG

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

U.S. BANK, NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE HOLDERS OF THE
CSFB MORTGAGE SECURITIES CORP.,
ADJUSTABLE RATE MORTGAGE TRUST
2005-8, ADJUSTABLE RATE MORTGAGE-
BACKED PASS-THROUGH CERTIFICATES,
SERIES 2005-8,

Plaintiff,
vs.
COUNTRYSIDE HOMEOWNERS
ASSOCIATION; K K REAL ESTATE
INVESTMENT FUND, LLC; DOE
INDIVIDUALS I-X, inclusive, and ROE

CORPORATIONS I-X, inclusive,

Defendants.

 

 

Case No.: 2:15-cv-01463-RCJ-DJA

ORDER DISMISSING CLAIMS
AGAINST COUNTRYSIDE
HOMEOWNERS' ASSOCIATION

U.S. Bank, National Association, as Trustee for the Holders of the CSFB Mortgage Securities

Corp., Adjustable Rate Mortgage Trust 2005-8, Adjustable Rate Mortgage-Backed Pass-Through

Certificates Series 2005-8 (U.S. Bank) and Countryside Homeowner's Association (HOA) as follows:

1, This matter relates to real property located at 8543 Ebony Hills Way, Las Vegas,

Nevada 89123 (the property).

2. U.S. Bank is the beneficiary of record of a deed of trust encumbering the property

recorded with the Clark County Recorder on May 18, 2005, as Instrument No. 20050518-0001381.

Mf

30943571;1

 

 

 
AKERMAN LLP

1635 VILLAGE CENTER CIRCLE, SUITE 200

 

LAS VEGAS, NEVADA 89134

TEL.: (702) 634-5000 — FAX: (702) 380-8572

Oo fo ~~

meet
Bm WwW NHN KF|& @&

15

 

 

3. On January 19, 2012, Countryside recorded a trustee's deed upon sale with the Clark
County Recorder, as Instrument No. 201201190001522, reflecting Countryside acquired the property
at a foreclosure sale of the property held on January 6, 2012 (the foreclosure deed).

4, U.S. Bank and Countryside have entered into a settlement agreement in which they
have settled all claims between them in this case.

5. Among other things in the settlement agreement, Countryside agrees it no longer has
an interest in the property for purposes of this action vis a vis the deed of trust. This disclaimer of
interest docs not apply to the continuing encumbrance of Countryside's declaration of covenants,
conditions and restrictions, and any governing documents adopted thereunder, easements, servitudes,
or other rights and interests in the property as governed by NRS chapter 116. Countryside further
agrees it will take no position in this action or in any subsequent action regarding whether the deed of
trust survived Countryside's foreclosure sale.

6, Among other things in the settlement agreement, U.S. Bank and Countryside agree that
U.S. Bank does not waive its right to seek relief against the non-settling parties, including but not
limited to KK Real Estate Investment Fund LLC and/or any other party claiming title to the property,
related to its remaining claims in this action. U.S. Bank does not admit the deed of trust was
extinguished, and any consideration exchanged for the dismissal of the claims against Countryside is
not intended to be compensation for any loss of the deed of trust, but instead compensates U.S. Bank
for fees incurred in litigating the propriety and effect of Countryside's foreclosure sale and related

conduct.

7. U.S. Bank and Countryside further stipulate and agree that all claims in this matter
asserted by U.S. Bank against Countryside are dismissed in their entirety with prejudice, with each

party to bear its own attorneys’ fees and costs.
Hl
fil
Mf

Mf

5094357151

 

 

 
— —_ —
=)

—
Lee)

—
-

—
a

AKERMAN LLP

1635 VILLAGE CENTER CIRCLE, SUITE 200

Oo

LAS VEGAS, NEVADA 89134
TEL.: (702) 634-5000 — FAX: (702) 380-8572

—
~~

—
oo

 

wd No tO i) No tw nN N nN -
oo — ON Ww & ww N —_ o \o

 

 

8. U.S. Bank and Countryside request the court enter an order approving this stipulation.

DATED this 24th day of January, 2020.

 

AKERMAN LLP

/s/ Scott R. Lachman

Ariel E. Stern, Esq.

Scott R. Lachman, Esq.

1635 Village Center Circle, Ste. 200
Las Vegas, Nevada 89134

Attorneys for Plaintiff U.S. Bank, N.A.

 

 

 

LIPSON NEILSON P.C.

/s/ David Ochoa

Kaleb D. Anderson, Esq.

Joseph Garin, Esq.

David Ochoa, Esq.

9900 Covington Cross Drive, Suite 120
Las Vegas, Nevada 89144

Attorneys for Countryside Homeowners
Association

 

 

50943571;1

ITISS

  

 

 

DISTRICT JUDGE

 
 

 

January 27, 2020

 
